                              Case 6:19-mj-00683-JWF Document 1 Filed 09/10/19 Page 1 of 12
AO 106 (Rev. 01/09) Application for a Search Warrant


                                                        UNITED STATES DISTRICT CO
                                                                                                     for the
                                                                             Western District of New York
                                                                                                                                        rz=--£§WENGUtVl.
                         In the Matter of the Search of                                                                                           district;
        (Briefly describe the property to be searched or identify the person by name and address.)


                                                                                                                          Case No. 19-MJ
        The contents of the Dropbox account(s)
        associated with the trckbldr88@gmail.com
        email account as more fully described in
        Attachment A.



                                                       APPLICATION FOR A SEARCH WARRANT

         I, a federal law enforcement officer, request a search warrant and state under penalty of perjury that I have reason
to believe that there is now concealed on the following person or property located in the Western District of New York
(identify the person or describe property to he searched andgive its location): The contents of the Dropbox account(s) associated with the
trckbldr88@gmail.com email account as more fully described in Attachment A.

         The person or property to be searched, described above, is believed to conceal (identify theperson or describe the
property to be seized): See Attachment B for the Evidence to be Seized, all of which are evidence and
instrumentalities of violations of Title 18 United States Code, Sections 2252A(a)(2)tAj and 2252A(a)(5)tB),
and all of which are more fully described in the application and affidavit filed in support of this warrant, the
allegations of which are adopted and incorporated by reference as if fully set forth herein.
The basis for the search under Fed. R. Criin. P. 41(e) is (check one or more)-.

                X         evidence of a crime;
                X         eontraband, fruits of crime, or other items illegally possessed;
                X         property designed for use, intended for use, or used in committing a crime;
                         a person to be arrested or a person who is unlawfully restrained.

The seareh is related to a violation of 18 U.S.C. §§ 2252A(a)(2yA) and 2252A(a)(5)(B), and the application is based
on these facts which are continued on the attached sheet.


                    • Delayed notice of     days (give exact ending date if more than 30 days:                                                          -)is
            requested under 18 U.S.C. § 3103a, the basis of whichls_aetiG tuQn the attached sheet.


                                                                                                                         Applicant's signature

                                                                                                                 Barry W. Couch, Special Agent. F.B.I.
                                                                                                                         Prinfsd name and title
Sworn to before me and signed in my presence.

Date:
                                                                                                                           Judge's signature

City and state:                     Rochester. New York                                                        jithan W. Feldman. United States Magistrate Judge
                                                                                                                         Printed name and title
        Case 6:19-mj-00683-JWF Document 1 Filed 09/10/19 Page 2 of 12




                                 ATTACHMENT A


              DESCRIPTION OF PROPERTY TO BE SEARCHED


      The contents of any and all Dropbox account(s), whether active or deactivated,

associated with the trckbldr88@gmail.com email account, stored at premises owned,

maintained, controlled, or operated by Dropbox, Inc., a company located at 333

Brannan Street, San Francisco, California 94107.

      Note: Notwithstanding 18 U.S.C. Section 2252/2252A or similar statute or

code, Dropbox, Inc. shall disclose responsive data by sending it to:

                                              FBI
                                 Special Agent Barry Couch
                            1200 Scottsville Road Bldg. C Ste. 300
                                   Rochester, NY 14624




                                     Attachments p.
             Case 6:19-mj-00683-JWF Document 1 Filed 09/10/19 Page 3 of 12




                                    ATTACHMENT B


                    ITEMS TO BE SEARCHED FOR AND SEIZED


I.Infoniiation to be Produced and/or Disclosed by Dropbox

        a.       A Complete reconstruction of any and all Dropbox account(s) associated
                 with the trckbldr88@gmail.com email account, to include deleted space,
                 trash, and/or cache, as it/they existed on the date of the previously
                 served preservation request dated August 21, 2019.

        b.       Records of subscriber information, for the Dropbox account(s) associated
                 with the trckbldr88@gmail.com email account, to include subscriber
                 name(s), phone number(s), email account(s), address(es), and forms of
                 payment to include payment name(s), payment institution(s) and
                 payment account number(s), which evidence ownership or use of the
                 Dropbox account(s).

n.Information to be Searched and Seized by the Government

        a.      Images of child pornography and files containing images of child
                 pornography in any form contained in any part of the account(s) to
                 include deleted space, trash, and/or cache;

        b.      Records or correspondence pertaining to the possession or distribution of
                visual depictions of minors engaged in sexually explicit conduct, as
                 defined in 18 U.S.C. § 2256, that were transmitted or received using a
                 digital device or some other facility or means of interstate or foreign
                 commerce; and

        c.      Records of subscriber information, for the Dropbox account(s) associated
                 with the trckbldr88@gmail.com email account, to include subscriber
                 name(s), phone number(s), email account(s), address(es), and forms of
                 payment to include payment name(s), payment institution(s) and
                 payment account number(s), which evidence ownership or use of the
                 Dropbox account(s).




                                       Attachments p. 2
      Case 6:19-mj-00683-JWF Document 1 Filed 09/10/19 Page 4 of 12




(Final Version Mag. Payson 5-4-04)
ADDENDUM TO SEARCH WARRANT
SEARCH OF COMPUTERS



      1. The computer or electronic media search authorized by this warrant shall be
completed within 60 days from the date of the warrant unless, for good cause demonstrated,
such date is extended by Order of this Court.

      2. In conducting the search authorized by this warrant, the government shall make
reasonable efforts to utilize computer search methodology to search only for files, documents
orother electronically stored information which are iden^ed inthe warrant itself.
        3. Should the government not locate any ofthe itemsspecified in the warrant (or other
fruits, contraband, instrumentahties, or property subject to forfeiture) within the authorized
search period (including any extensions granted), the governmentshall return the computer or
electronic media to the owner.

       4. In any circumstancenot covered by paragraph three (3) above, upon completionof
the search, the govemment, upon request ofthe owner ofthe computer, sh^ proniptiy return
to the owner of the computer copies of all files and documents requested and specified by die
owner, excluding any items or files seizedpursuant to the warrantor other fruits, contraband,
instrumentalities or property subject to forfeiture.

       5. If electronicallystored data or documents have been identified by the government
pursuant to this warrant, or other fiixits, contraband, instrumentalities or property subject to
forfeiture, the govemmentmay retain the originalhard drive or other data storagemechanism
pending further order of this Court. The retention of the original hard drive or other data
storage mechanism does not relieve thegovemment ofitsobligation to retum to the ower of
the computer files, documents or other electronically stored information identified in
paragraph (4) above.

       6. Nothing m this warrant shall limit or prevent the govemment from retaining the
computer or electronic media as fhiits, contraband or an instrumentahty of a crime or
commencing forfeiture proceedings against the computer and/or the data contained therein.
Nothing in this warrant shall limit or prevent the owner of the computer or electronic media
from (a) fifing a motion withthe Court pursuant to Rule 41(g) oftheFederal Rules ofCraninal
Procedure for the Retum of Property or (b) making a request of the govemment to retum
certain specified files, data, software or hardware.
       7. Should there be a dispute or question over ownership of any computer or any
electronically stored data or documents stored therein, the govemment shall promptly notify
this Court so that such dispute or question can be resolved.
         Case 6:19-mj-00683-JWF Document 1 Filed 09/10/19 Page 5 of 12




                 AFFIDAVIT IN SUPPORT OF A SEARCH WARRANT



STATE OF NEW YORK )
COUNTY OF MONROE )                    SS;
CITY OF ROCHESTER )


       I, BARRY W. COUCH, being duly sworn, depose and state;


       1.      I am a Special Agent with the Federal Bureau of Investigation and have been so

for approximately ten years. I am currently assigned to the Buffalo Division, Rochester, New

York. Resident Agency. My duties involve investigating federal crimes including violations of

Title 18, United States Code, Section 2252A.


       2.      The information contained in this aflhdavit is based upon my personal knowledge

and observation, my training and experience, conversations with other law enforcement

officers, and the review of documents and records. This affidavit is made in support of an

apphcation for a warrant to search the contents of the Dropbox account(s) associated with the

trckbldr88@,gmail.com email account (hereinafter the "SUBJECT ACCOUNT(S)").


       3.      As is set forth in more detail below, there is probable cause to befieve that

evidence, contraband, fruits and instrumentalities ofviolations ofTitle 18, United States Code,

Section 2252A(a)(2)(A) (distribution of child pomography) and Title 18, United States Code,

Section 2252A(a)(5)(B) (possession of child pomography) are located within the SUBJECT

ACCOUNT(S).


       4.      Because this affidavit is being submitted for the limited purpose of establishing

probable cause to secure a search warrant, I have not included every detail of the investigation.

Rather, I have set forth only the facts that I befieve are necessary to establish probable cause to
            Case 6:19-mj-00683-JWF Document 1 Filed 09/10/19 Page 6 of 12




believe that evidence ofviolations ofTitle 18, United States Code, Sections 2252A(a)(2)(A) and

2252A(a)(5)(B) is presently located in the SUBJECT ACCOUNT(S). Unless specifically

indicated, all conversations and statements described in this affidavit are related in substance

and in part.


                          BACKGROUND OF INVESTIGATION



       5.       In or around February 2019, the administrator of a certain online apphcation

notified Homeland Security Investigations (HSI) that, on or about February 17,2019, a user of

the apphcation named "trckbldr88_nimz" distributed an image ofsuspected child exploitation

using the apphcation's chat messenger service.


       6.       The apphcation administrator further notified HSI that "trckbldr88_mmz" was

using IP address 69.207.134.216 when he/she distributed the image.


       7.       In July 2019, HSI notified the FBI's Child Exploitation Task Force in Rochester,

New York, of the above situation.


       8.       I have reviewed the image that was distributed by "trckbldr88_mmz." It is a

picture showing a prepubescentgirl, naked below the chest, spreading her legs apart, e3q)osing

her vagina and anus. Based upon your affiant's training and experience in the investigation of

child pomography cases, this picture constitutes child pomography, as defined by Title 18,

United States Code, Section 2256(8).


       9.       The online apphcation referenced herein is available throughout the world and

can be used on either a computer or ceU phone.
         Case 6:19-mj-00683-JWF Document 1 Filed 09/10/19 Page 7 of 12




       10.     A subpoena return from Charter Communications revealed the subscriber of IP

address 69.207.134.216 on February 17,2019, was;


                                      Cynthia Masetta
                                      25 McNair Drive
                                Rochester, New York 14624

       11.     On July 23, 2019, I conducted physical surveillance at 25 McNair Drive. I

observed a black Chevrolet sedan bearing New York hcense plate B293VJ parked in the

driveway of the residence. A check of New York State Department of Motor Vehicle records

showed the vehicle to be registered to Cynthia Masetta at 25 McNair Drive, Rochester, New

York 14624.



       12.    On or about August 15, 2019, HSI Special Agent Ryan Green and I spoke to

Matthew MASETTA, outside his 25 McNair Drive, Rochester, New York 14624 residence.

This conversation occurred prior to the execution of a federal search warrant at the residence

later that same day.


       13.    MASETTA acknowledged the "trckbldrSS" account was his account.

MASETTA was shown the picture referred to in Paragraph 8, above, and stated that he

remembered the picture and that it had been in his phone for a long time, but he did not know

where he had gotten the picture from. MASETTA said others had sent him pictures in the past.

When asked if he would agree to get counseling for his struggle with child pomography,

MASETTA responded, "I got over the whole thing." When asked what got him looking at the

child pomography, MASETTA stated, "I don't know." MASETTA acknowledged he knew

child pomography was illegaland he apologized. When asked when he started looking into the

child pomography, MASETTA stated, "Maybe a year or so." When talking about where he
                                              3
           Case 6:19-mj-00683-JWF Document 1 Filed 09/10/19 Page 8 of 12




would get the child pornography, MASETTA explained how he would get onto a certain online

apphcation and talk to random people about trading things back and forth. MASETTA further

stated he "got rid of 99.9% of everything." When asked, MASETTA indicated he was looking

at child pornography ofchildren as young as seven to nine years old. When asked, MASETTA

communicated the child pomography activity occurred on his phone. When asked ifhe would

show us his phone, MASETTA pulled a cell phone out ofhis pocket. When asked, MASETTA

acknowledged the phone was the phone he used for the activity being discussed. We seized that

phone. After speaking with MASETTA and seizing his phone, we executed a federal search

warrant at his 25 McNair Drive residence.



       14.     On August 16, 2019,1 obtained a federal search warrant to search the contents

of the phone referenced above in Paragraph 13, above. Later that same day, I executed the

search warrant by conducting an extraction of the contents of the phone and going through

contents of the phone manually. I observed a "Secure Folder" in the phone. Within the Secure

Folder, I observed several icons for various applications. One of those apphcations was

Dropbox. When I chcked on the Dropbox icon, I observed several folder thumbnails with at

least one appearingto me to be of pomography. I clicked on a folder thumbnail I believed to be

of pomography and the accountappearedlockedand not accessible. I chckedon a logonbutton

within the Dropbox apphcation and a SignIn screenappeared showingan apparent Usemame

of trckbldr8?^@gTTiai1 mm for the Dropbox account. A password was needed to enter the

account.




       15.     On August 21, 2019, MASETTA was interviewed by FBI Special AgentMick

Yerdon. During that interview, when asked about underage images he had, MASETTA said

he had savedimages in Dropbox, and that approximately 100 of the images wereofchildren as
                                              4
         Case 6:19-mj-00683-JWF Document 1 Filed 09/10/19 Page 9 of 12




young as age four to eight, and maybe as young as infants or toddlers. Matthew said he had

gotten rid of everything by deactivating his Dropbox account after the FBI had executed the

search warrant at his home referenced in Paragraph 13, above.


       16.     Dropbox is an online storage business headquartered in San Francisco,

California. Subscribers can pay for accounts, that they can access on their digital devices, and

store files, to include images and videos, in the accounts.


       17.     On or about August 27, 2019,1 obtained a federal search warrant to search the

contents ofany Dropbox account(s) associated with the trckbldr88@gmail.com email account.

Later that same day, I served the search warrant on Dropbox. On or about September 5,2019,

I received a response from Dropbox that read as follows;


       Your warrant requests (a.) Images of child pornography and files containing
       child pornography in any form contained in any part of the account(s), to
       include deleted space, trash, and/or cache, (b.) Records or correspondence
       pertaining to the possession or distribution of visual depictions of minors
       engaged in sexually exphcit conduct, as defined in 18 U.S.C. 2256, that were
       transmitted or received using a digital device or some other facihty or means of
       interstate or foreign commerce. As a technical matter, Dropbox is unable to
       filter the content of a Dropbox account by file type. Dropbox carmot produce
       content in response to warrants that request any form of account content other
       than a complete reconstruction of a Dropbox account as it exists on the date of
       warrant service or a previously served preservation request. In order to produce
       content, we require an amended warrant.


       18.     In accordance with Dropbox's procedures, set forth above, your affiant requests

a revised warrant diat specifies in Attachment B that the government is requesting "A Complete

reconstruction of the Dropbox account(s) associated wifti the trckbldr88@,gmail.com email

account, to include deleted space, trash, and/or cache, as it existed on the date of the

previously served preservation request dated August 21, 2019, and Records of subscriber
        Case 6:19-mj-00683-JWF Document 1 Filed 09/10/19 Page 10 of 12




information, for the Dropbox account(s) associated with the trckbldr88@gmail.com email

account, to include subscriber name(s), phone number(s), email account(s), address(es), and

forms of payment to include payment name(s), payment institution(s) and payment account

number(s), which evidence ownership or use of the Dropbox account(s)."


       19.    However, in reviewing any content received from Dropbox in response to the

revised search warrant, your affiant will follow review procedures that limit his search to the

following:


              Images of child pomography and files containing images of child
              pornography in any form contained in any part of the account(s), to
              include deleted space, trash, and/or cache;


              Records or correspondence pertaining to the possession or distribution
              of visual depictions of minors engaged in sexually exphcit conduct, as
              defined in 18 U.S.C. § 2256, that were transmitted or received using a
              digital device or some other facility or means of interstate or foreign
              commerce; and


              Records of subscriber information, for the Dropbox account(s)
              associated with the trckbldr88@anail.com email account, to include
              subscriber name(s), phone number(s), email account(s), address(es), and
              forms of payment to include payment name(s), payment institution(s)
              and payment account number(s), which evidence ownership or use of
              the Dropbox account(s).


                             TRAINING AND EXPERIENCE



       20.    Based upon my knowledge, experience, and training in child pomography

investigations, and the training and experience of other law enforcement officers with whom I

have had discussions, there are certain characteristics common to individuals involved in the

distribution and possession of child pomography:


                                              6
 Case 6:19-mj-00683-JWF Document 1 Filed 09/10/19 Page 11 of 12




a.   Those who receive and attempt to receive child pomography may receive sexual
     gratification, stimulation, and satisfaction from contact with children; or from
     fantasies they may have viewing children engaged in sexual activity or in
     sexually suggestive poses, such as in person, in photographs, or other visual
     media; or from hterature describing such activity.

b.   Those who distribute and possess child pomography may collect sexually
     exphcit or suggestive materials, in a variety of media, including photographs,
     magazines, motion pictures, videos, books, slides and/or drawings or other
     visual media.   Such individuals often use these materials for their own sexual
     arousal and gratification. Further, they may use these materials to lower the
     inhibitions of children they are attempting to seduce, to arouse the selected child
     partner, or to demonstrate the desired sexual act.

c.   Those who distribute and possess child pomography often possess and maintain
     their "hard copies" of child pomographic material, that is, their pictures, films,
     videos, magazines, negatives, photographs, correspondence, mailing lists, books,
     tape recordings, etc., in the privacy and security of their home or some other
     secure location. These individuals sometimes retain pictures, films, videos,
     photographs, negatives, magazines, correspondence, books, tape recordings,
     mailing fists, and child erotica for many years.

d.   Likewise, those who distribute and possess child pomography often maintain
     their collections that are in a digital or electronic format in a safe, secure and
     private environment, such as a computer, or other digital device, and
     surrounding area. These collections are often maintained for several years and
     are kept close by, to enable the collector to view the collection, which is valued
     highly. In many cases, the individual may try to hide the collection or may use
     a computer, such as a laptop, that can easily be transported from one location to
     another, in order to keep his collection private and not make it known to other
     individuals he or she may be residing with.

e.   Those who distribute and possess child pomography also may correspond with
     and/or meet others to share information and materials; often maintain
     correspondence from other child pomography distributors/collectors; conceal
     such correspondence as they do their sexually explicit materiail; and often
     maintain fists ofindividuals with whom they have been in contact and who share
     the same interests in child pomography.

f.   Those who distribute and possess child pomography prefer not to be without
     their child pomography for any prolonged time period. This behavior has been
     documented by law enforcement officers involved in the investigation of child
     pomography throughout the world.

g.   Files of child pomography stored on digital devices, such as thumb drives, can
     sometimes be viewed by law enforcement even after having been deleted.
        Case 6:19-mj-00683-JWF Document 1 Filed 09/10/19 Page 12 of 12




       h.     Files of child pornography stored on digital devices are often copied onto other
              digital storage media, such as thumb drives, computers, or external hard drives,
              by those engaged with the child pornography activity.


                                       CONCLUSION


       21.    Based upon the forgoing, the undersigned respectfully submits that there is

probable cause to believe that evidence, fruits and instrumentalities of violations of Title 18,

United States Code, Section 2252A(a)(2)(A) and Title 18, United States Code, Section

2252A(a)(5)(B), as specifically described in Attachment B to this application, are presently

located within the SUBJECT ACCOUNT(S). The undersigned therefore respectfully requests

that the attached warrant be issued authorizing a search and seizure for the items listed in

Attachment B within the SUBJECT ACCOUNT(S), more particularly described in

Attachment A to this application.




                                                rarSFwTcou^
                                                Special Agent
                                                Federal Bureau of Investigation
Subscribed to and sworn before me
this 16 day of September, 2019.



      . JONATHAN W. FELDMAN
     d States Magistrate Judge
